

Exhibit 10.1
[exhibit10_10.jpg]
THE READER’S DIGEST ASSOCIATION, INC.
READER’S DIGEST ROAD
PLEASANTVILLE, NY  10570-7000




TODD C.
McCARTY                                                                                                                                                    TELEPHONE:
(914) 244-5175
Senior Vice
President                                                                                                                                                               FAX:  (914)
244-7944
Global Human
Resources                                                                                                                                                                      todd_mccarty@rd.com






 
                November 19, 2008




Mr. Tom Williams
8 Hubert Street
Whippany, NJ  07981




Dear Tom:


I am pleased to confirm the offer of employment extended to you for the position
of Senior Vice President, Chief Financial Officer of The Reader’s Digest
Association, Inc., reporting to Mary Berner, Chief Executive Officer of The
Reader’s Digest Association, Inc. (“Reader’s Digest” or the “Company”), the
details of which are outlined below.  This position is based in Pleasantville,
New York.  Your date of hire is still to be determined.


Compensation and benefits


1.  
As previously discussed, your annual base salary will be $500,000 payable in
biweekly installments in accordance with Reader’s Digest’s payroll practices and
subject to periodic adjustments based upon performance reviews administered
within timeframes consistent with other senior level executives.



2.  
You will receive a sign-on bonus in the gross amount of $362,250, less
appropriate tax withholding, payable at the end of sixty days of your employment
with Reader’s Digest.  This payment will only be made if, and to the extent, you
do not receive your 2008 bonus from your last employer.  By accepting this
offer, you agree that, in the event you receive this payment from Reader’s
Digest and that you voluntarily leave Reader’s Digest, or if you are terminated
by the company for “Cause” (as defined in the attached) within the twelve months
following receipt of payment, you will repay the full amount of the payment
prior to the last day of your employment. By accepting this offer, you further
agree that Reader’s Digest may deduct this amount from any other amounts
Reader’s Digest owes you should you be obligated to repay this amount.


 
1

--------------------------------------------------------------------------------

 



3.  
You will receive a one-time payment in the gross amount of $350,000, less
appropriate tax withholding, payable in November, 2009.  By accepting this
offer, you agree that, in the event you receive this payment from Reader’s
Digest and that you voluntarily leave Reader’s Digest, or if you are terminated
by the company for “Cause” (as defined in the attached) within the twelve months
following receipt of payment, you will repay the full amount of the payment
prior to the last day of your employment. By accepting this offer, you further
agree that Reader’s Digest may deduct this amount from any other amounts
Reader’s Digest owes you should you be obligated to repay this amount.



4.  
You will participate in our annual incentive plan, the Reader’s Digest
Management Incentive Plan.  The bonus target for this position is $500,000, with
a range of opportunity from 0% to up to 200% of target (or up to
$1,000,000).  This target shall not be decreased without your written consent.
For FY2009 (July 1, 2008 – June 30, 2009) only, your bonus target will be
pro-rated based on your date of hire.  Awards are based on Company, unit and
individual performance against pre-established goals.  Receipt of a bonus
requires that you be on the active payroll at the time awards are paid, which is
typically in the late summer/fall.



5.  
In connection with your employment and contingent upon the approval of both the
Compensation Committee of the Board of Directors of Reader’s Digest (received as
of the date of this letter) and the Board of Directors of RDA Holding Co., you
will receive an equity stake in the company of .7440% or 443,727 shares
delivered in the form of 332,795 stock options with an exercise price equal to
the fair market value of RDA Holding Co.’s common stock on the date of grant,
55,466 restricted shares of RDA Holding Co. common stock, and 55,466 restricted
stock units, all granted under the RDA Holding Co. Omnibus Incentive
Compensation Plan.  The stock options and restricted stock will be awarded and
vest in accordance with the standard terms and conditions.  The restricted stock
units will vest upon hire and will have a payment date of the earlier of (a) the
date of the executive’s involuntary termination from the company other than for
“Cause” (as defined in the attached) or termination by you for “Good Reason” (as
defined in the attached), and (b) the date of a “Liquidity Event” (as defined in
the attached). Additional information concerning the terms and conditions of
these awards will be provided to you upon employment.  Once granted, changes to
terms and conditions of outstanding equity grants that may have an adverse
effect on you will require your written consent.



6.  
You will participate in Reader’s Digest’s Senior Executive Long-Term Incentive
Program (LTIP).  This plan measures and rewards performance over a multi-year
period.  A new performance cycle begins each year.  The incentive target for
this position is $500,000.  Your incentive target for the FY08-09 and FY08-10
cycles will be pro-rated based upon your date of hire as indicated below.  The
award earned can range from 0% to 250% of target depending on the extent to
which the performance goals are achieved.  Performance cycles and incentive
targets are outlined below.



 
Cycle
 
Target
Anticipated
Payout Date
2008-2009
$125,000
December 2009
2008-2010
$250,000
December 2010
2009-2011
$500,000
December 2011



Once granted, changes to terms and conditions of outstanding performance cycles
that may have an adverse effect on you will require your written consent.

 
2

--------------------------------------------------------------------------------

 





7.  
You will be eligible to participate in the benefit programs that are made
generally available to Reader’s Digest employees in accordance with their terms,
as from time to time in effect, including The Reader’s Digest Association, Inc.
Retirement Plan (cash balance account), which currently provides an annual
age-based contribution of 5% of eligible compensation, The 401(k) Partnership of
The Reader’s Digest Association, Inc., a savings plan which currently provides a
50% match on the first 6% of pre-tax contributions, and medical, dental, life
insurance, short- and long-term disability plans.  Details of these benefit
plans are included in the attached information packet.



8.  
You will be eligible for four (4) weeks of vacation annually.



9.  
You will be eligible for the following executive level perquisites:  financial
planning benefits provided through Ayco, the Company’s service provider and a
calendar year flexible perquisite allowance (under the “Flexnet Program”) of
$25,500.



10.  
You will be eligible for severance totaling 12 months of base salary and target
bonus if your employment is terminated involuntarily by the Company for reasons
other than “Cause” (as defined in the attached) or by you for “Good Reason” (as
defined in the attached), provided you timely execute a release in a reasonable
and customary form satisfactory to the Company and return all Company
property.   The severance payments will be made over the 12-month period
following your termination.

 
11.  
By virtue of accepting these terms of employment with Reader's Digest, you also
agree that for the 24 month period following your termination for any reason at
any time, you will not, directly or indirectly, solicit, recruit or hire (or
have a third party solicit, recruit or hire on your behalf) any employees of or
persons who have worked for Reader's Digest (or its affiliates or subsidiaries)
during the 12 month period prior to the termination of your employment, or
solicit or encourage (or have a third party solicit or encourage on your behalf)
any such employee to cease employment with those entities or seek employment
elsewhere.

 
12.  
Your employment is contingent upon verification of the accuracy of information
obtained in the employment process through an independently conducted background
investigation (already complete as of the date of this letter) and authorization
to work pursuant to the Immigration Reform and Control Act of 1986
(“IRCA”).  Further, this offer is contingent in its entirety on approval by the
Compensation Committee of the Board of Directors of Reader’s Digest (received as
of the date of this letter). Your employment cannot commence until all of these
conditions have been satisfied.



In all instances mentioned above, the specific terms of the applicable plans and
awards govern, and Reader’s Digest reserves the right to amend or terminate
those plans or policies in accordance with their terms, other than as explicitly
set forth in this letter.  Additionally, our policy is that “all employment by
the Company is at will and the Company reserves the right to terminate any
employee at any time with or without cause” and neither this letter nor any
conversation is intended to create an employment contract.  The terms of this
letter are binding on the Company, its successors and assigns, replaces in its
entirety the letter to you dated November 13, 2008, and any dispute will be
governed by the laws of New York.

 
3

--------------------------------------------------------------------------------

 



We look forward to you joining the senior leadership team of Reader’s Digest,
and are confident that you will make a significant difference for our Company.


                            Sincerely,


                        [exhibit10_11.jpg]


                            Todd McCarty,
                            Senior Vice President
                            Global Human Resources


Please sign below to indicate your acceptance:


/s/ Tom Williams
_____________________________________
Tom Williams


cc:  Mary Berner

 
4

--------------------------------------------------------------------------------

 



Definition of “Cause” for purposes of employment offer letter between Reader’s
Digest and Mr. Tom Williams


“Cause” means:  (A) your willful failure to substantially perform your duties
(other than due to physical or mental illness) that, to the extent curable, is
uncured by you promptly following receipt of written notice given by the Company
of such failure, (B) your conviction of, or plea of guilty or nolo contendere to
a felony (or the equivalent of a felony in a jurisdiction other than the United
States) other than, in any case, vicarious liability or traffic violations,
(C)  your willful improper communication of confidential information regarding
the Company obtained in the course of your employment, (D) your willful
violation of the Company’s written policies that has a detrimental impact on the
Company and that, to the extent curable, is uncured by you promptly following
receipt of written notice given by the Company of such breach; (E) your fraud or
embezzlement with respect to the Company; (F) your personal misappropriation or
misuse of funds or property belonging to the Company; (F) your use of illegal
drugs that interferes with the performance of your duties hereunder; or (G) your
gross misconduct, whether or not done in connection with employment, other than
an action done in the good faith belief that it was in the best interests of the
Company, that materially adversely affects the business or reputation of the
Company, its subsidiaries or Affiliates.


The determination of whether Cause has occurred shall be made in the reasonable
discretion of the Company’s Chief Executive Officer, with the advice of the
Company’s Senior Vice President, Global Human Resources, and the Company’s
General Counsel.




Definition of “Good Reason” for purposes of employment offer letter between
Reader’s Digest and Mr. Tom Williams


“Good Reason” shall mean the occurrence of any of the following without your
express written consent:


(i) a reduction by the Company in your annual base salary or your annual target
bonus opportunity under the Company’s Management Incentive Compensation Plan;


(ii) any failure by the Company to permit you to participate in any new or
additional compensation, incentive, employee benefit or fringe benefit plan or
program that is made generally available to senior management of the Company or
its successor, if such plan or program would be material to your total
compensation and benefits; or


(iii)   a relocation to an office located anywhere other than within
seventy-five (75) miles of your current primary office.


Any termination of your employment by you for Good Reason shall be made by
written notice to the Company within 60 days after your knowledge of the
occurrence of the event constituting Good Reason and the Company shall have 10
days to cure the event in which case, if cured, the termination will not be
effective.




Definition of “Liquidity Event” for purposes of restricted stock unit award
for Mr. Tom Williams (capitalized terms defined in the RSU agreement)


“Liquidity Event” means (a) the disposition by the Equity Investors in one or
more transactions of at least 50% of the Shares originally acquired by the
Equity Investors for all cash consideration or for a combination of cash and
non-cash consideration where the cash portion of the consideration represents
consideration for at least 50% of the Shares originally acquired by the Equity
Investors (other than a disposition to an Affiliate of any Equity Investor or to
any other Equity Investor), (b) a distribution by Ripplewood Partners II, L.P.
(or any Affiliate to which it transfers Shares) of at least 50% of the Shares
originally acquired by the Affiliates of Ripplewood Holdings, L.L.C. to the
limited partners of Ripplewood Partners II, L.P (or any such Affiliate to which
it transfers Shares); or (c) the payment of an extraordinary cash dividend on
the Shares by the Company in connection with an IPO, but only if the value of
such dividend per Share is greater than 50% of the price per Share paid by the
initial purchasers in the IPO; provided that if the Board determines that any
recapitalization, stock split, reverse stock split, split-up or spin-off,
reorganization, merger, consolidation, combination, repurchase or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Board in its discretion to be appropriate or desirable, then the Board may,
in such manner as it may deem equitable or desirable, amend or modify this
definition.









 
5

--------------------------------------------------------------------------------

 
